DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 9/30/2021, with respect to the amendments to the claims have been fully considered and are persuasive.  The amendments overcome the prior rejections, and therefore the rejections are withdrawn.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the subject matter of the independent claim could not be found and was not suggested by the prior art of record.  The subject matter not found is a modular glucose monitoring device comprising a first module configured to be worn by the user, the first module including a glucose sensor configured to be inserted in the user and provide a plurality of continuous glucose level measurements over time, a first processor and a first transceiver, and a second module configured to removably attach to the first module, the second module including a display, a second transceiver, a second processor and a glucose meter adapted to provide a discrete glucose level measurement, in combination with the feature so of the invention, substantially as claimed.  These elements are known in the art, however the prior art fails to teach or suggest the second module as claimed configured to removably attach to the first module as claimed.
The closest prior art of record is Causey, III (US 6,558,320) which discloses a continuous glucose monitor 100, an a second module 10, wherein the second module is removably attached to a glucose meter 300 that provides discrete glucose measurements. (fig. 4).  There is no suggestion to modify the device such that the second module removably attaches to the first module containing the continuous glucose sensor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783